Citation Nr: 0800623	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  04-23 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the veteran submitted a timely substantive appeal 
regarding the issue of entitlement to an effective date 
earlier than March 19, 2003, for the award of a total rating 
based on individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1970 to February 
1972 and from December 1976 to April 1984.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which granted individual unemployability and 
assigned an effective date of March 19, 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that in an April 2003 rating decision, 
the RO granted TDIU, which was made effective March 19, 2003.  
The veteran filed a timely notice agreement with respect to 
the effective date of the award.  Thereafter, the RO issued a 
statement of the case in April 2004.  A letter notifying the 
veteran of the statement of the case was mailed on April 12, 
2004.  The veteran then submitted a substantive appeal on the 
effective date issue, which was received by the RO on June 
23, 2004.  The RO then certified the effective date issue to 
the Board.

In a letter dated October 4, 2007, the Board notified the 
veteran that based on the evidence then of record, his June 
23, 2004, substantive appeal appeared to be untimely, and 
that he had 60 days in which to present argument or evidence 
relevant to this jurisdictional defect.  The veteran 
responded with a written statement, which was received by the 
Board on December 4, 2007.  Included in this statement is a 
request for a hearing at a local VA office before a member of 
the Board.  As such, the case must be remanded in order to 
schedule the veteran for a hearing.  38 C.F.R. § 20.700(a) 
(2007).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Board hearing at the RO in accordance 
with the docket number of his appeal.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO but he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

